Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 17, 2018

                                          No. 04-18-00663-CR

                                       IN RE Reginald NELSON

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       This court has construed relator’s letter dated October 2, 2018 referring to this original
proceeding cause number as a motion for rehearing. The motion is DENIED.

           It is so ORDERED on October 17, 2018.


                                                           _________________________________
                                                           Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




          This proceeding arises out of Cause No. 2005CR1719A, styled Ex parte Reginald Nelson, pending in the
           1

175th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.